ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
554 Bloomfield LLC                           )        ASBCA No. 58819
                                             )
Under Contract No. DACA51-5-10-213           )

APPEARANCE FOR THE APPELLANT:                         Ms. Wendy Bond
                                                       Managing Member

APPEARANCES FOR THE GOVERNMENT:                       Thomas H. Gourlay, Jr., Esq.
                                                       Engineer Chief Trial Attorney
                                                      Lorraine C. Lee, Esq.
                                                       District Counsel
                                                       U.S. Army Engineer District, New York

                               ORDER OF DISMISSAL

       By order dated 7 January 2015, the Board dismissed this appeal without
prejudice pursuant to Board Rule 18(b). The order stated that unless either party or the
Board acted to reinstate the appeal within one year, the dismissal would be deemed
with prejudice. By letter dated 19 October 2015, appellant requested the dismissal
without prejudice be continued through 31March2016. The government does not
object to appellant's request.

       Accordingly, this appeal was reinstated to the Board's docket and is hereby
dismissed without prejudice pursuant to Board Rule 18(b). Unless either party or the
Board acts to reinstate the appeal by 31 March 2016, the dismissal shall be deemed
with prejudice.

       Dated: 12 November 2015


                                                  »c~wO      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 58819, Appeal of
554 Bloomfield LLC, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            2